DETAILED ACTION

Claims 2-12, 15-25, 28-38 and 40-42 are pending with an effective filing date of 28 December 2014 from application 60/093,666.  Claims 2-12, 15-17, 19-25, 28-30 and 32-38 are amended as per applicant’s amendment dated 1/12/2021.  Claims 1, 13, 14, 25, 27 and 39 are canceled and claims 40-42 are new as per applicant’s amendment dated 1/12/2021.  Claims 2-12, 15-25, 28-38 and 40-42 are rejected.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 1/12/2021 regarding the prior art rejection are moot because the arguments do not apply to the references as currently combined in the rejection following.  



		

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12, 15-25, 28-38 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Claim 40 recites in part “producing a relationship between the given one of the objects and another one of the objects based on a foreign key in the underlying data source, which foreign key defines a relationship between the given data structure and at least one other of the data structures, and a reverse relationship between the given one of the objects and the other one of the objects, with the relationship and the reverse relationship enabling bidirectional navigation between the given one of the objects and the other one of the objects in the meta-model”.  
and explain how the disclosure may be seen to support the limitations as claimed.  If support cannot be found, the limitations must be canceled from the claims.  
	Claims 41 and 42 include similar subject matter to that of claim 1 and are rejected based on the same reasoning as stated for claim 1 as noted above.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 11-21, 24, 26-34, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (Patent Application Publication 2006/0195460; hereinafter referred to as Nori) in view of Bowersox (“JPA: Determining the Owning Side of a Relationship”, 4/11/2013; hereinafter referred to as Bowersox) in further view of Goodwin et al. (Patent Application Publication 2002/0023261; hereinafter referred to as Goodwin) in further view of Gilbert et al. (U.S. Patent 6,370,537; hereinafter referred to as Gilbert).  

	As per claim 40, Nori discloses a computer implemented method including: 
accessing, by a computing system, data structures that are derived either from an underlying data source or from a specification that describes the underlying data source, with the data structures including data elements that have fields and field names [Nori, a schema is provided for a common data model (CDM), entity types and table sets are defined by the schema, entities model real world objects (0097-98), ComplexType Name (field) and “Contact” (field name) (0527)]










generating a hierarchy of the objects in the meta-model [Nori, a table set database named SalesData may include a Company table, Customer table, and Address table  using the CDM one may navigate from an Order entity to a Customer entity using the CustRef property and the association definition and from a Customer to an Order, i.e. bi-directional navigation (0191)].

generating a user interface that renders a plurality of elements 




	Nori does not explicitly teach: translating a field name of a field in the given data structure to a second name; and producing a field on the given one of the objects having the second name; producing a relationship between the given one of the objects and another one of the objects based on a foreign key in the underlying data source, which foreign key defines a relationship between the given data structure and at least one other of the data structures, and a reverse relationship between the given one of the objects and the other one of the objects, with the relationship and the reverse relationship enabling bidirectional navigation between the given one of the objects and 
 	However, Bowersox teaches producing a relationship between the given one of the objects and another one of the objects based on a foreign key in the underlying data source, which foreign key defines a relationship between the given data structure and at least one other of the data structures, and a reverse relationship between the given one of the objects and the other one of the objects, with the relationship and the reverse relationship enabling bidirectional navigation between the given one of the objects and the other one of the objects in the meta-model [Bowersox, a foreign key relationship may be generated between objects post and series (page 1), mapping from the Series object back to the Post object generates a bidirectional relationship (page 2)].

	Goodwin further teaches translating a field name of a field in the given data structure to a second name [Goodwin, a name may be translated using a lookup table (0138)].
producing a field on the given one of the objects having the second name [Goodwin, each data element may be displayed (0136)].


	Gilbert further teaches receiving a user selection of an element from the plurality of elements [Gilbert, a user may navigate the meta object structure a display a partial tree for example if a user accesses node 283, see Fig. 2c (col. 8, lines 26-27)].

causing the computing system to process the user selected element and produced relationships on the objects produced from the underlying data source to organize the generated hierarchy of the objects [Gilbert, a user may navigate the meta object structure to display a partial tree for example if a user accesses node 283, see Fig. 2c (col. 8, lines 26-27)].

rendering, in the user interface, the plurality of elements in accordance with the generated hierarchy [Gilbert, a user may navigate the meta object structure a display a partial tree for example if a user accesses node 283, see Fig. 2c (col. 8, lines 26-27)].
	Nori discloses generating a metamodel from a schema having fields, field names and foreign keys (0104).  Bowersox explicitly discloses generating a foreign key relationship between objects having bidirectional navigation.  The bidirectional navigation between foreign key objects as described by Bowersox could have been combined with the metamodel generation as described by Nori to provide a metamodel having bidirectional navigation between objects using a foreign key.  All the claimed 
	Nori and Bowersox in combination teach a metamodel having bidirectional navigation between objects.  Goodwin teaches translating names and displaying the translated names.  The translated names as described by Goodwin could have been combined with the bidirectional metamodel generation as described by Nori and Bowersox to provide a bidirectional metamodel which displays translated names.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the invention date.  One would have been motivated to combine the teachings to provide a bidirectional metamodel having consistency for names generated by diverse sources as taught by Goodwin 0138.  
	Nori, Bowersox and Goodwin in combination teach a bidirectional model for displaying consistent names.   Gilbert teaches navigating among meta model objects according to user interaction and displaying hierarchies for a user.  The user interaction with a metamodel hierarchy as taught by Gilbert could have been combined with the bidirectional metamodel as taught by Nori, Bowersox and Goodwin to provide a method of interacting with a bidirectional metamodel.  All the claimed elements were known in 

	As per claim 2, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 40 as noted above and further teach: wherein the second name is a natural language name, and wherein the method further includes translating the field name to the natural language name using a look up table [Goodwin, a name may be translated using a lookup table (0138)]. 

	As per claim 3, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 40 as noted above and further teach wherein the relationship field is a reference representing a relationship between one data element in a data structure to one second data element in another data structure [Nori, the CustRef property allows navigation from an Order to a Customer (0191)].

	As per claim 4, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 40 as noted above and further teach wherein the relationship is a collection field representing a relationship between one data element in a first data structure to second data elements in a second data structure [Nori, the 

	As per claim 5, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 4 as noted above and further teach wherein the user interface includes aggregation functions that can be used on the collection field [Nori, entities may be a collection of instances (0109), aggregate tables may combine all order lines of a certain item to determine the total number of items ordered irrespective of the order (0126)].

	As per claim 6, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 1 as noted above and further teach wherein the relationship is a parent-child field representing a relationship between one data element in a data structure to a second data element in the data structure [Nori, a relationship relates two or more entities and a composition is a relationship between two entities (0147), OrderCustomer defines the association between a customer and an order (0148)].

	As per claim 7, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 1 as noted above and further teach wherein a data structure is a table in a structured database [Nori, a table set database named SalesData may include a Company table (first object), Customer table (second object), and Address table (third object), see Fig. 8 (0119)].



	As per claim 11, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 40 as noted above and further teach wherein receiving the user selection data specifying a selected first element from the elements occurs through the first user interface [Gilbert, any node in a tree may be selected to represent a root view (col. 8, lines 26-27)].

	As per claim 12, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 40 as noted above and further teach wherein the model is a metamodel, the computing system includes a processor and memory operatively coupled to the processor [Nori, 0047], and the method further includes: loading the meta-model into a memory of the computing system [Gilbert, the meta object is stored in meta data 260 (col. 6, lines 59-62)].

	As per claim 13, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 40 as noted above and further teach further including producing the relationship field by creating a relationship object to represent a primary key - foreign key relationship in the data structures [Nori, a relationship relates two or more entities 

	Claim 14 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	Claim 15 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above. 
	Claim 16 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above. 
Claim 17 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 
Claim 18 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above. 
Claim 19 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above. 
Claim 20 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above. 
Claim 21 includes similar subject matter to that of claim 8 and is rejected based on the same reasoning as stated for claim 8 as noted above. 
Claim 24 includes similar subject matter to that of claim 11 and is rejected based on the same reasoning as stated for claim 11 as noted above. 
Claim 26 includes similar subject matter to that of claim 13 and is rejected based on the same reasoning as stated for claim 13 as noted above. 

	Claim 28 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above. 
Claim 29 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above. 
Claim 30 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 
Claim 31 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above. 
Claim 32 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above. 
Claim 33 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above. 
Claim 34 includes similar subject matter to that of claim 8 and is rejected based on the same reasoning as stated for claim 7 as noted above. 
Claim 37 includes similar subject matter to that of claim 11 and is rejected based on the same reasoning as stated for claim 11 as noted above. 
Claim 39 includes similar subject matter to that of claim 13 and is rejected based on the same reasoning as stated for claim 13 as noted above. 

Claims 9, 22 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (Patent Application Publication 2006/0195460) in view of Bowersox (“JPA: Determining the Owning Side of a Relationship”, 4/11/2013) in further view of Goodwin et al. (Patent Application Publication 2002/0023261) in further view of Gilbert et al. (U.S. Patent 6,370,537) in further view of Davis et al. (Patent Application Publication 2003/0041077; hereinafter referred to as Davis).

	As per claim 9, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 40 as noted above.
	None of Nori, Bowersox, Goodwin or Gilbert explicitly teach: causing the user interface, to generate one or more columns in a report, with the one or more columns corresponding to selected one or more elements specified by the user selection.   
	However, Davis teaches this aspect [Davis, elements for reporting may be selected by dragging and dropping (0048), the report may include column formatting using XSL, see Fig. 15, Appendix B (0118)].
	Nori, Bowersox, Goodwin and Gilbert in combination teach a bidirectional model for user interaction.   Davis teaches a drag and drop method of generating reports.   The drag and drop report generation as taught by Davis could have been combined with the bidirectional metamodel as taught by Nori, Bowersox, Goodwin and Gilbert to provide a method of generating reports from a bidirectional model using drag and drop.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one 

Claim 22 includes similar subject matter to that of claim 9 and is rejected based on the same reasoning as stated for claim 9 as noted above. 
Claim 35 includes similar subject matter to that of claim 9 and is rejected based on the same reasoning as stated for claim 9 as noted above. 


Claims 10, 23 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (Patent Application Publication 2006/0195460) in view of Bowersox (“JPA: Determining the Owning Side of a Relationship”, 4/11/2013) in further view of Goodwin et al. (Patent Application Publication 2002/0023261) in further view of Gilbert et al. (U.S. Patent 6,370,537) in further view of Schachar et al. (Patent Application Publication 2007/0005654; hereinafter referred to as Schachar).

As per claim 10, Nori, Bowersox, Goodwin and Gilbert in combination teach the method of claim 40 as noted above.
None of Nori, Bowersox, Goodwin or Gilbert teach wherein the first user interface enables an interactive production of one or more reports, which interface provides visual feedback including data values in near-real-time prior to finalizing the one or more reports.
However, Schachar teaches wherein the first user interface enables an interactive production of one or more reports, which interface provides visual feedback including data values in near-real-time prior to finalizing the one or more reports [Schachar, data may be updated in real-time (0122), ad-hoc reports may be generated from search results (0211, 215), the user may preview effects of certain triggers and associated alerts to determine lumping cut-off (0165)].  
	Nori, Bowersox, Goodwin and Gilbert in combination teach a bidirectional model for user interaction.   Schachar ad hoc reporting and real-time data viewing.  The ad hoc reporting as taught by Schachar could have been combined with the bidirectional metamodel as taught by Nori, Bowersox, Goodwin and Gilbert to provide a user friendly 

Claim 23 includes similar subject matter to that of claim 10 and is rejected based on the same reasoning as stated for claim 10 as noted above.  
Claim 36 includes similar subject matter to that of claim 10 and is rejected based on the same reasoning as stated for claim 10 as noted above.  




Claims 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nori et al. (Patent Application Publication 2006/0195460) in view of Bowersox (“JPA: Determining the Owning Side of a Relationship”, 4/11/2013) in further view of Goodwin et al. (Patent Application Publication 2002/0023261) in further view of Gilbert et al. (U.S. Patent 6,370,537) in further view of Lochmann (Patent Application Publication 2009/0228866; hereinafter referred to as Lochmann).

	As per claim 25, Nori, Bowersox, Goodwin and Gilbert in combination teach the apparatus of claim 14 as noted above and further teach wherein the model is a metamodel, the computer is a computing system including a processor and memory operatively coupled to the processor [Nori, 0047].
	None of Nori, Bowersox, Goodwin or Gilbert explicitly teach: loading the meta-model into memory of the computing system.  However, Lochmann teaches this aspect [Lochmann, an in-memory model may be created (0039)].
	Nori, Bowersox, Goodwin and Gilbert in combination teach a bidirectional model for user interaction.   Lochmann teaches generating a model in-memory during processing.   The in-memory model as taught by Lochmann could have been combined with the bidirectional metamodel as taught by Nori, Bowersox, Goodwin and Gilbert to provide fast processing for a bidirectional model.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the 

	Claim 38 includes similar subject matter to that of claim 25 and is rejected based on the same reasoning as stated for claim 25 as noted above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.